Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor Announces 1Q Results VALLEY COTTAGE, NY—May 9, 2013—CreditRiskMonitor (OTCQX: CRMZ) reported that for the 3 months ended March 31, 2013 revenues increased 8% to $2.87 million compared to $2.65 million in last year’s first quarter.Operating income for the quarter was $58,600, down from $83,000 in the prior year period. Cash and marketable securities increased $409,000 since 2012 year-end, to $8.56 million. Jerry Flum, CEO, said, “We’re continuing to follow our long-term business strategy of investing in infrastructure and new data content to make our product more attractive, realizing that this strategy reduces our profitability in the short-term. We continue to be debt free, generating strong free cash flow after dividends.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 MONTHS ENDED MARCH 31, 2 (Unaudited) Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income (expense), net ) ) Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per common share of stock: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted CREDITRISKMONITOR.COM, INC. BALANCE SHEETS MARCH 31, 2, 2012 March 31, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Deferred taxes on income Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued - - Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,946,462 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial risk analysis and news, designed to save time for busy corporate credit and procurement/supply-chain professionals and competes with Dun & Bradstreet. The service offers comprehensive commercial credit reports covering over 40,000 public companies worldwide. Over 30% of the Fortune 1,000 already use CreditRiskMonitor’s timely news alerts and reports that feature detailed analyses of financial statements, ratio analysis and trend reports, peer analyses, as well as the Company’sproprietary FRISK® scores. Safe Harbor Statement Certain statements in this press release may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. More information about these risks, uncertainties and factors can be found in the “Risk Factors” of the Company’s Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
